Case: 21-40281     Document: 00516079834          Page: 1    Date Filed: 11/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                November 3, 2021
                                   No. 21-40281
                                                                  Lyle W. Cayce
                                                                       Clerk

   Moses Kovalchuk,

                                                            Plaintiff—Appellant,

                                       versus

   Wilmington Savings Fund Society, FSB, a Trustee of Upland
   Mortgage Loan Trust A,

                                                            Defendant—Appellee.


               Appeal from the United States District Court for the
                            Eastern District of Texas
                            USDC No. 4:20-CV-186


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          In this suit seeking to set aside the foreclosure of his farm, Moses
   Kovalchuk appeals the district court’s denial of leave to amend his complaint.
   Finding no abuse of discretion, we AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40281      Document: 00516079834          Page: 2   Date Filed: 11/03/2021




                                    No. 21-40281


                                         I.
          Kovalchuk bought a farm in Aubrey, Texas in 2007, defaulted on his
   mortgage in 2018, and sued in state court in 2019 seeking to set aside the
   foreclosure sale based on claims of false representations and insufficient
   notice. Defendant Wilmington Savings Fund Society (“Wilmington”)
   removed the case to federal court in 2020. In an advisory order issued on
   April 17, 2020, the district court ordered the parties to replead as necessary.
   Kovalchuk did not file an amended complaint. On June 16, 2020, Wilmington
   moved for judgment on the pleadings under Federal Rule of Civil Procedure
   12(c). Kovalchuk’s response, filed on July 7, 2020, included without
   elaboration a “request for leave to amend any other cause of action which the
   Court determines should be dismissed.” He did not, however, attempt to file
   an amended complaint or move for leave to do so. The deadline for filing an
   amended complaint—set by the scheduling order at August 28, 2020—came
   and went.
          In January 2021, the magistrate judge issued a report recommending
   Kovalchuk’s claims be dismissed with prejudice. The magistrate also
   recommended that Kovalchuk’s bare-bones “request” for leave to amend his
   complaint should be denied because Kovalchuk filed no amended complaint
   in response to the court’s advisory or in response to Wilmington’s Rule 12(c)
   motion, and never moved for leave to do so. Kovalchuk objected, arguing he
   should be given leave to amend based on the “good cause” standard in
   Federal Rule of Civil Procedure 16(b). Adopting the magistrate’s
   recommendation, the district court overruled Kovalchuk’s objection and
   dismissed his complaint.




                                         2
Case: 21-40281         Document: 00516079834              Page: 3       Date Filed: 11/03/2021




                                          No. 21-40281


           Kovalchuk timely appeals, arguing only that he should have been
   allowed to file an amended complaint.1
                                               II.
           We review a district court’s ruling on a motion to amend for abuse of
   discretion. Torch Liquidating Trust ex rel. Bridge Assocs. L.L.C. v. Stockstill,
   561 F.3d 377, 390 (5th Cir. 2009).
           Kovalchuk argues the district court should have allowed him to amend
   his complaint based on his one-sentence request in his opposition to the
   motion for judgment on the pleadings. “Where, as here, the movant seeks
   leave to amend after the pleadings deadline in the district court’s scheduling
   order, the movant must demonstrate good cause.” Gentilello v. Rege, 627 F.3d
   540, 546 (5th Cir. 2010) (citing S & W Enters., L.L.C. v. SouthTrust Bank of
   Ala., 315 F.3d 533, 535–36 (5th Cir. 2003)); see also Fed. R. Civ. P.
   16(b)(4). If the movant shows good cause, the court may consider various
   factors under Rule 15(a)(2). Douglas v. Wells Fargo Bank, N.A., 992 F.3d 367,
   373 (5th Cir. 2021). These include “undue delay, bad faith or dilatory motive
   on the part of the movant, repeated failures to cure deficiencies by
   amendments previously allowed, undue prejudice to the opposing party by
   virtue of allowance of the amendment, and futility of the amendment.” Jones
   v. Robinson Prop. Grp., L.P., 427 F.3d 987, 994 (5th Cir. 2005) (citation
   omitted).
           Even assuming Kovalchuk had good cause for seeking leave to amend
   after the deadline, he still must have “set forth with particularity the grounds
   for the amendment and the relief sought.” United States ex rel. Doe v. Dow
   Chem. Co., 343 F.3d 325, 330–31 (5th Cir. 2003) (quoting United States ex rel.


           1
              Kovalchuk has not briefed, and has therefore waived, any issue as to the dismissal
   of his claims. See Matter of 3 Star Properties, 6 F.4th 595, 611 n.12 (5th Cir. 2021).




                                                3
Case: 21-40281      Document: 00516079834          Page: 4   Date Filed: 11/03/2021




                                    No. 21-40281


   Willard v. Humana Health Plan of Tex. Inc., 336 F.3d 375, 386–87 (5th Cir.
   2003)). He failed to do so. At the end of his opposition to the Rule 12(c)
   motion, Kovulchuk merely “request[ed] for leave to amend any other cause
   of action which the Court determines should be dismissed.” That was
   insufficient. For instance, Kovalchuk included no proposed amended
   complaint and “failed to apprise the district court of the facts that he would
   plead in an amended complaint, if necessary, to cure any deficiencies in his
   pleadings.” Gentilello, 627 F.3d at 546. As in similar cases, “we have ‘little
   difficulty affirming [the] district court’s denial of leave to amend.’” Edionwe
   v. Bailey, 860 F.3d 287, 294 (5th Cir. 2017) (quoting Gentilello, 627 F.3d at
   546); see, e.g., Goldstein v. MCI WorldCom, 340 F.3d 238, 254–55 (5th Cir.
   2003) (finding no abuse of discretion in denying leave to amend where
   plaintiffs “tacked on a general curative amendment request to the end of their
   response in opposition to the defendants’ motion to dismiss”).
                                                                  AFFIRMED.




                                         4